Title: From George Washington to Comte de Guichen, 12 September 1780
From: Washington, George
To: Guichen, Comte de


                        

                            
                            Sir
                            Head Quarters Bergen County September 12th 1780
                        
                        The Marquis De la Fayette arrived in America in april last charged by the Court of France, to announce to me
                            its intentions to send a fleet and army to cooperate with the troops of these States. Foreseeing that this succour would
                            not have the intended effect, from an insufficiency of the naval force, which would probably be found inferior to the
                            enemy, I requested the Marquis to represent to you the situation of affairs on this Continent, the necessity of an active
                            campaign, the great utility of a detachment from your fleet to reinforce the one expected from Europe, and give efficacy
                            to the generous intentions of your Court. I was persuaded, that if it were compatible with your instructions, and the
                            plans in contemplation in the Islands, you would chearfully afford your assistance in a cooperation so necessary to this
                            country, so beneficial of the common interest.
                        It appears since to have been the intention of your court to send a larger succour than was at first
                            mentioned; and that a second division was to have followed that which has arrived at Rhode Island. The late advices
                            however from Europe show that the execution of this project will at least be suspended by the appearance of the British
                            fleet off the port of Brest; and there is little hope that the second division can arrive in time to undertake any
                            operations against the enemy in this part of the Continent.
                        The Chevalier De Ternay has informed you of his being blocked in the port of Rhode Island, by a superior
                            British fleet—and the French troops are of course under a necessity of remaining there for the security of the fleet
                            against a combined attack by sea, and land—nor indeed could they be more useful to us in any other position, a naval
                            superiority being essential to every enterprise in these States.
                        In consequence of the expected aid, great exertions have been made on our part for offensive operations; an
                            additional expence (immense to this country in its present exhausted state) has been incurred—great expectations have been
                            excited among the people—and if events do not permit us to derive correspondent advantages, the disappointment will no
                            doubt be attended with effects very injurious to our affairs.
                        The situation of America at this time is critical—the Government without finances—its paper credit sunk, and
                            no expedients it can adopt capable of retreiving it—the resources of the country much diminished, by a five Years war, in
                            which it has made efforts beyond its ability—Clinton with an army of ten thousand regular troops, aided by a considerable
                            body of militia, whom, from motives of fear and attachment he has engaged to take arms, in possession of one of our
                            capital towns, and a large part of the State to which it belongs—the savages desolating the other frontier—a fleet
                            superior to that of our allies, not only to protect him against any attempt of ours, but to facilitate those he may
                            project against us—Lord Cornwallis with seven or eight thousand men in complete possession of two States, Georgia and
                            South Carolina—a third, North Carolina, by recent misfortunes at his mercy, his force dayly increasing by an accession of
                            adherents, whom his successes naturally procures him in a country inhabited in great part, by emigrants from England and
                            Scotland, who have not been long enough transplanted to exchange their ancient habits and attachments, in favor of their
                            new residence.
                        By a letter lately received from General Gates, we learn that on the 16th of last month, attempting to
                            penetrate and regain the State of South Carolina, he met with a total defeat near Camden, in which many of his troops have
                            been cut off, and the remainder dispersed, with the loss of all their cannon and baggage.
                        The enemy are said to be now making a detachment from New York for a Southern destination—if they push their
                            successes in that quarter, there is no saying where their career may end. The opposition will be feeble, unless we can
                            give succour from hence, which from a variety of causes must depend on a naval superiority.
                        In addition to the representation made to you by the Marquis De la Fayette, the Chevalier De Ternay has done
                            me the honor to impart to me that he has also applied to you for a reinforcement to put him in condition to act.
                        Though I have entire confidence, that the steps already taken will determine you to give us all the
                            assistance which your situation, and the plans you have formed will permit; Yet as the Honorable The Congress have lately
                            thought proper to vest me with full power to concert with the Officers of their most Christian and Catholic Majesties, any
                            enterprises which appear to me advantageous to the common cause—it becomes my duty to address you immediately myself, and
                            to expose to you the dangers and difficulties we experience in the present posture of our affairs—that you may judge how
                            essential your assistance would be to us at this juncture.
                        I write to you with that confidence and candor which ought to subsist between allies, and between military
                            men. In my eye the interest of France and America are the same—and to conceal our embarrassments would be to betray
                            both—While I assure you that the latter stands in need of the most vigorous assistance of its friends—I entreat you to
                            believe, that I am as remote from exaggerating as from palliating—and that I do not heighten the picture from a partiality
                            to our own interest. The Chevalier De la Luzerne, whom I shall beg to transmit you this Letter in cyphers, will I doubt
                            not add his testimony to mine.
                        To propose, at this time, a plan of precise cooperation would be fruitless—I shall only observe in general,
                            that any succour you could send in consequence of this letter, must arrive too late for an enterprize against New York—but
                            an unequivocal naval superiority would I hope enable us to act decisively in the Southern extremity. The 20th instant is
                            appointed for an interview with the Count De Rochambeau and the Chevalier De Ternay, in which we shall probably combine
                            several plans dependent for the execution on different contingencies—one of which will be the arrival of a detachment from
                            your fleet.
                        Convinced as I am, that the independance of America is the primary object of the war with your Court, it is
                            unnecessary to offer any other motives to engage your exertions in our favor. I might otherwise remark, that the
                            destruction of the enemy here would greatly facilitate the reduction of their Islands—Supplies in much greater abundance,
                            and on much better terms might then be drawn from hence to forward your operations there; and these States disencumbered
                            of an internal war might unite her inhabitants and resources in vigorous efforts against the common enemy elsewhere for
                            the benefit of the common cause.
                        I am happy in this opportunity of congratulating you on the advantages you have reaped in your different
                            combats—as glorious to the flag of France, as humiliating to that of Britain. My happiness would be complete if the coasts
                            of this Continent should add to your laurels. With the sentiments of the most perfect respect I have the honor to be Sir
                            Your Most Obedient Humble Servant
                        
                            Go: Washington
                        
                    